Case 19-61608-grs   Doc 37   Filed 01/08/20 Entered 01/08/20 10:41:30   Desc Main
                             Document      Page 1 of 4
Case 19-61608-grs   Doc 37   Filed 01/08/20 Entered 01/08/20 10:41:30   Desc Main
                             Document      Page 2 of 4
Case 19-61608-grs   Doc 37   Filed 01/08/20 Entered 01/08/20 10:41:30   Desc Main
                             Document      Page 3 of 4
Case 19-61608-grs   Doc 37   Filed 01/08/20 Entered 01/08/20 10:41:30   Desc Main
                             Document      Page 4 of 4
